Citation Nr: 0523144	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  00-09 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) in accordance with 38 U.S.C.A. § 1151 (West 2002).

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter
ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had active military service from July 1946 to 
January 1948.  He died in February 1998 at age 69.  The 
appellant is the veteran's former spouse.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied service connection for the 
cause of the veteran's death, and denied entitlement to DIC 
in accordance with 38 U.S.C.A. § 1151.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required on her part.


REMAND

In August 2003, the Board remanded this matter for additional 
action pursuant to the Veterans Claims Assistance Act of 
2000, as well as for a determination regarding the 
appellant's status as a proper "claimant."  This latter 
determination was requested in view of evidence showing that 
the appellant and the veteran were divorced in 1974.  

Following the issuance of the Board's remand in August 2003, 
the case was forwarded to the Appeals Management Center (AMC) 
in Washington, D.C., where additional procedural and 
evidentiary development was completed.  It appears that the 
case was inadvertently returned to the Board instead of being 
sent to the RO.  Thus, the Board must again REMAND the case 
for a determination regarding the veteran's status as 
"claimant."  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should review the expanded record 
and make an initial determination with 
respect to the appellant's claimed status 
as "surviving spouse" of the veteran 
for the purpose of pursuing a claim for 
DIC benefits under either theory of (1) 
cause of death or (2) 38 U.S.C.A. § 1151.  
If the benefit is not granted in full, 
the appellant and representative should 
be furnished an appropriate supplemental 
statement of the case which includes a 
discussion of the applicable laws and 
regulations, the VCAA, and the evidence 
on file, and afford them an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review in compliance with appellate 
procedures.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




